Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 recites that “the adhesion layer is formed by applying a mixture including isocyanate and (meth)acrylate comprising hydroxyl groups” in lines 5-6, “wherein the adhesion layer after forming includes polyurethane and poly(meth)acrylate” in lines 8-9, and “the polyurethane has a weight percentage of more than 5%” in line 11.  The scope of the claim is confusing given that it is not clear what components are present in adhesion layer or how polyurethane and (meth)acrylate would result from applying a mixture of isocyanate and (meth)acrylate comprising hydroxyl groups on the paper.  The phrase “polyurethane and poly(meth)acrylate” implies two different polymers are in the adhesion layer.  While (meth)acrylate monomers can form a homopolymer, isocyanate monomers cannot.  The isocyanate can react with the hydroxyl groups on the (meth)acrylate monomers; however, the resulting polymer would be (meth)acrylate polymer segments cross-linked with isocyanate or a polyurethane with (meth)acrylate branches, depending on the relative amounts of the monomers, initiators, and process conditions.  Therefore, it is not clear how the adhesion layer is being made.  That is, it is not clear how the adhesion layer after forming includes polyurethane and poly(meth)acrylate (and not (meth)acrylate polymer segments cross-linked with isocyanate or a polyurethane with (meth)acrylate branches).  In order to overcome the rejection, applicant is advised in the next response to provide clarification regarding how the adhesion layer is formed such that it results in polyurethane and poly(meth)acrylate as claimed.
The examiner will, for the rejections below, assume that the adhesive layer comprises a (meth)acrylate polymer with hydroxyl groups and an isocyanate compound that has reacted with the hydroxyl groups on the polymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-44, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al. (US Patent Application 2008/0057276 A1, published 06 Mar. 2008, hereinafter Rasmusson) in view of Ohrui et al. (US Patent 6,646,050 B2, published 11 Nov. 2003, hereinafter Ohrui) and further in view of Studer et al. (“Thermal and photochemical curing of isocyanate and acrylate functionalized oligomers,” Euro.Poly.J., Vol. 41, pp. 157-167, published 2005, hereinafter Studer) and evidence provided by PubChem (“2-Ethylhexyl acrylate”, accessed 11 Apr. 2022, hereinafter PubChem) and Sigma-Aldrich (“Thermal transitions of homopolymers: Glass transition and melting point,” published 2018, hereinafter Sigma-Aldrich).
Regarding claims 32-44, 46, and 49, Rasmusson discloses a decorative panel, comprising a decorative layer on one or both surfaces of a carrier layer (Abstract and claim 1), wherein the decorative layer comprises a substrate layer that is printed paper (décor layer) comprising ink layer (that is, a color) and paper, a surface layer, and a transparent layer (corresponding to the claimed acrylate layer) present between the substrate layer and the surface layer (claim 1, claim 3, and paragraph 0067).  The decorative panel also comprises an adhesion layer (corresponding to the claimed adhesion layer) between the carrier layer and the substrate layer, which adhesion layer is in contact with the substrate layer (claim 1 and paragraph 0014).  Rasmusson teaches the transparent layer is polyurethane acrylate (paragraph 0065), and the paper is impregnated with melamine resin (an amino resin) (paragraph 0063).  Rasmusson teaches that the adhesion layer comprises one or more base layers (paragraph 0021) and the carrier layer comprises a number of paper layers impregnated with a resin (paragraph 0025).  The outermost paper layer on at least one surface of the number of paper layers correspond to the claimed amino resin impregnated paper, and the remaining, i.e., inner core, of the number of paper layers corresponds to the claimed core with a front side and a rear side (paragraph 0063).  Rasmusson teaches the transparent layer of polyurethane acrylate has a coating weight of 70 g/m2 (paragraph 0065).  Assuming the density of the polyurethane acrylate is approximately 1000 kg/m3, then this coating weight corresponds to a coating thickness of about 70 [Symbol font/0x6D]m (70/1000/1000*1,000,000).  
Rasmusson does not disclose the adhesion layer is formed by applying a mixture of isocyanate and (meth)acrylate comprising hydroxyl groups, and the adhesion layer is formed by applying multiple thin layers, which are gelled by means of high energy radiation prior to curing.
Ohrui teaches an adhesive composition comprising (meth)acrylic esters crosslinked with an adduct of a polyisocyanate compound (Abstract).  Ohrui teaches that the (meth)acrylic ester include (meth)acrylates with hydroxyl groups (col. 3, line 66-col. 4, line 4 and col. 4, lines 15-20) and 2-ethylhexyl (meth)acrylate (claim 4).  The crosslinking agent (polyisocyanate compound) is present in the amount of 0.001 to 50 parts by weight per 100 parts of the (meth)acrylic esters (col. 5, lines 56-63), that is, the polyisocyanate is 0.00001 (0.001/(0.001+100) to 33 wt.% (50/(50+100) of the adhesion layer.  Ohrui teaches that the polyisocyanate for forming the adduct is not particularly limited and various conventional compounds can used, including an aliphatic polyisocyanate, such as hexamethylene diisocyanate, or an alicyclic polyisocyanate, such as isophorone diisocyanate (col. 4, line 66 - col. 5, line 9).  Ohrui teaches the polyisocyanate may have biuret compounds (col. 8, lines 53-60).  Ohrui teaches his adduct of a polyisocyanates compound should have functionality of three or greater (that is, NCO functionality) (col. 5, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive taught by Ohrui in the adhesion layer of the decorative panel taught by Rasmusson.  Ohrui teaches his adhesive composition exhibits excellent adhesion with an adherend, suppresses lifting and peeling, provides stress relaxation with plasticizers (col. 2, lines 35-39).
PubChem discloses that the boiling point of 2-ethylhexyl acrylate is 213.5⁰C (page 6, 3.2.4 Boiling Point section).
Sigma-Aldrich discloses that the glass transition temperature (glassing temperature) of 2-ethylhexyl acrylate is -50⁰C (page 1, 2nd column).
Studer teaches that a relatively small amount of photoinitiator generates reactive species that can be used to cure acrylate-based resins (page 157, Introduction section, 1st paragraph).  Studer teaches that UV-induced radical polymerization can cross-link diacrylates and form polyurethane polyacrylate networks (page 158, Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light-induced polymerization as taught by Studer to cross-link the acrylate-polyisocyanate adhesive in the adhesion layer of the decorative panel taught by Rasmusson in view of Ohrui.  Studer teaches that this solvent-free technology is now commonly used to achieve ultrafast hardening of protective coatings, adhesives, and varnishes (page 157, Introduction section, 1st paragraph).
Regarding the limitation that the adhesion layer is applied in multiple thin layers, and these thin layers are gelled by means of high energy radiation prior to curing, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798,802,218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Rasmusson in view of Ohrui and further in view of Studer meets the requirements of the claimed product, Rasmusson in view of Ohrui and further in view of Studer clearly meets the requirements of the present claims.

Claims 45, 47-48 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al. (US Patent Application 2008/0057276 A1, published 06 Mar. 2008, hereinafter Rasmusson) in view of Ohrui et al. (US Patent 6,646,050 B2, published 11 Nov. 2003, hereinafter Ohrui) and further in view of Studer et al. (“Thermal and photochemical curing of isocyanate and acrylate functionalized oligomers,” Euro.Poly.J., Vol. 41, pp. 157-167, published 2005, hereinafter Studer) and further in view of Baumgart et al. (US Patent Application 2008/0041273 A1, published 21 Feb. 2008, hereinafter Baumgart).
Regarding claim 45, Rasmusson in view of Ohrui and further in view of Studer teaches the elements of claim 42.
Rasmusson in view of Ohrui and further in view of Studer does not disclose using a mixture of hexamethylene diisocyanate, 1,3-bis(isocyanatomethyl)cyclohexane, isophorone diisocyanate and di(isocyanatocyclohexyl)methane.  Ohrui teaches that the polyisocyanate for forming the adduct is not particularly limited and various conventional compounds can used (col. 5, lines 1-3).
Baumgart teaches the use of hexamethylene diisocyanate, 1,3-bis(isocyanatomethyl)cyclohexane, isophorone diisocyanate (paragraph 0020), and di(isocyanatocyclohexyl)methane (paragraph 0020), and Baumgart teaches a mixture of these diisocyanates may be present (paragraph 0021).  
Given that Rasmusson, Ohrui, and Baumgart are drawn to urethane acrylate compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of these isocyanates as taught by Baumgart in the adhesive layer of Rasmusson in view of Ohrui and further in view of Studer.  Since Rasmusson, Ohrui, and Baumgart are drawn to urethane acrylates, one of ordinary skill in the art would have a reasonable expectation of using this mixture of isocyanates in the adhesive layer of Rasmusson in view of Ohrui and further in view of Studer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 47-48 and 50-52, Rasmusson in view of Ohrui and further in view of Studer teaches the elements of claim 42.
Rasmusson in view of Ohrui and further in view of Studer does not disclose using isocyanates with isocyanurate, allophanate, or oxadiazinitrione groups, uretdione diisocyanates, or uretonimine-modified polyisocyanates.  Ohrui teaches that the polyisocyanate for forming the adduct is not particularly limited and various conventional compounds can used (col. 5, lines 1-3).
Baumgart teaches the use of isocyanates with isocyanurate, allophanate, or oxadiazinitrione groups, uretdione diisocyanates, or uretonimine-modified polyisocyanates (paragraph 0023).  
Given that Rasmusson, Ohrui, and Baumgart are drawn to urethane acrylate compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the isocyanates taught by Baumgart in the adhesive layer of Rasmusson in view of Ohrui and further in view of Studer.  Since Rasmusson, Ohrui, and Baumgart are drawn to urethane acrylates, one of ordinary skill in the art would have a reasonable expectation of using this mixture of isocyanates in the adhesive layer of Rasmusson in view of Ohrui and further in view of Studer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 22 Jul. 2022 have been fully considered, but they were not persuasive.  
Applicant did not amend the claims. 
Applicant argues that applicant has provided detailed explanations as to how its claims are definite and satisfy the requirements of 112b in three earlier responses, dated 19 Nov. 2020, 26 Mar. 2021, and 08 Oct. 2021.  Applicant argues that in each instance, the Office did not address any explanations provided by Applicant and just repeated and/or rephrased the 112b rejection without consideration of Applicant’s explanations.
However, the examiner did fully consider applicant’s amendment and/or explanations in each of applicant’s cited responses.  Specifically, with respect to the 112b rejection, paragraphs 12-13 of the office action mailed 30 Dec. 2020 address applicant’s 19 Nov. 2020 response, paragraph 15 of the office action mailed 13 Jul. 2021 addresses applicant’s 26 Mar. 2021 response, and paragraph 14 of the office mailed 25 Oct. 2021 addresses applicant’s 08 Oct. 2021 response.  It is further noted that the language of present claim 32 currently rejected under 112b is different than the language argued in each of applicant’s previous cited responses.  Although applicant’s previous responses were addressed as set forth above, the examiner further addresses each of these responses as set forth below.
The response filed 19 Nov. 2020 describes how urethane linkages between acrylate polymers are formed via the hydroxyl groups on the acrylate polymer, given the components in the adhesive layer.  No explanation is provided as to how polyurethane is formed.  This issue is significant, given that claim 32 includes a limitation regarding the amount of polyurethane, not the amount of isocyanate or the amount of urethane linkages, in the adhesive layer.  Applicant argues:
As known in the art, polyurethane polymers can be formed by reacting an isocyanate with a polyol, respectively hydroxyl groups.  This polyurethane formation is described in the present application (see, paragraph [0021]), as outlined above, as it is explicitly stated in the description that isocyanate is converted inter alia with the hydroxyl groups of the acrylate under the formation of urethane linkages.  Thus, a polyurethane is formed.
Examiner recognizes that applicant can define terms; however, claim 32 requires that adhesive layer comprises both polyurethane and poly(meth)acrylate.  Given the applicant’s description of the compounds they are describing (defining) as being polyurethane, it is the examiner’s position that all the polymers in the adhesive layer would be polyurethane, since statistically, every acrylate polymer would have one or more urethane linkages.
Applicant’s response dated 26 Mar. 2021 points to the description of the isocyanate in their response to the 112b rejection; this response does not address the issue of the claim limitation regarding polyurethane.
Applicant’s response dated 08 Oct. 2021 stated:
As is well known in the art, polyurethane polymers can be formed by reacting an isocyanate with a polyol, respectively hydroxyl groups.  This polyurethane formation is described in the present application (p. 4, lines 10 to 13), as it is explicitly stated in the description that isocyanate is converted inter alia with the hydroxyl groups of the (meth)acrylate under the formation of urethane linkages.  Thus, a polyurethane is formed.  As noted by the Office in the Action, a polyurethane with (meth)acrylate branches may be formed.  Thus, without doubt, a polyurethane may be present in the adhesion layer.  Further, the Office acknowledges that (meth)acrylate monomers can form a homopolymer.  Thus, a part of the (meth)acrylate may form a polyurethane together with isocyanate, whereas another part of the (meth)acrylate forms a homopolymer.
It is the examiner’s position that (meth)acrylate monomers can form homopolymers if polymerized in the absence of isocyanate.  Applicant has not explained how two different polymeric entities (polyurethane and poly(meth)acrylate) form in their adhesive layer.
Further, in their response dated 08 Oct. 2021, applicant refutes examiner assertion that the phrase “polyurethane and (meth)acrylate” in claim 32 implies two different components are in the adhesion layer (Note this phrase in the current claims is: “polyurethane and poly(meth)acrylate”.).  Yet, later in their response they state that one polymeric component is formed from (meth)acrylate and isocyanate and another polymeric component is formed from only (meth)acrylate.  It is the examiner’s position that two distinct polymeric compounds will not form if the components are polymerized within the adhesive layer.
Therefore, while the examiner appreciates applicant’s attempt to resolve the 112b issue, the fact remains that the scope of the claim 32 is confusing given that it is not clear what components are present in the adhesion layer or how polyurethane and poly(meth)acrylate would result from a mixture of isocyanate and (met)acrylate comprising hydroxyl groups.  As set forth above, based on such starting components, it is the examiner’s position that a poly(meth)acrylate having segments cross-linked with isocyanate or a polyurethane with (meth)acrylate branches would result not two separate different polymers, i.e. polyurethane and poly(meth)acrylate, as claimed.  In support of examiner’s position on the polymer chemistry relevant to applicant’s claims, Horvath et al. (US Patent 5,976,304, published 02 Nov. 1999, hereinafter Horvath) teaches a coating comprising (meth)acrylic double bonds and hydroxyl groups and multifunctional isocyanate, in which these components form a urethane acrylic polymer coating after curing (Abstract).  Zhong et al. (US Patent Application 2012/0142871 A1, published 07 Jun. 2012, hereinafter Zhong) teaches the preparation of a polyurethane-modified acrylic resin formed by reacting an isocyanate group with an hydroxylalkyl acrylate and an aliphatic alcohol.  Zhong teaches that the resulting chemical structure is (paragraphs 0010 and 0015-0017):

    PNG
    media_image1.png
    253
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    603
    media_image2.png
    Greyscale


with X containing urethane linkages that are capped with a monofunctional aliphatic alcohol.  Both references teach that a single polymeric entity is formed upon curing.
Applicant argues that claims need not perfectly delineate claims scope – rather, the claims need only provide “reasonable certainty” as to their scope.
However, examiner asserts that the 112b issues are not merely an issue of semantics, rather, the claim is indefinite given that it is not clear how the adhesion layer can have both a polyurethane and a poly(meth)acrylate based on applying a mixture of isocyanate and (meth)acrylate comprising hydroxyl groups on the paper.  The examiner respectfully requests a specific explanation regarding how polyurethane and a poly(meth)acrylate result from the starting components in the adhesion layer and not the poly(meth)acrylate having segments cross-linked with isocyanate or a polyurethane with (meth)acrylate branches, which the examiner believes would result, and further, how one would calculate the amount of polyurethane in the adhesion layer which is also required in claim 32.
Applicant argues that Rasmusson teaches away from the present claims and that this argument presented in the responses filed 26 Mar. 2021 and 08 Oct. 2021 has not been addressed by the examiner.
In the amendment filed 26 Mar. 2021, applicant amendment claim 1 (which has since been cancelled) to recite that the décor layer is “…without paper”.  In response to this amendment, the examiner used van der Hoeven that taught the equivalence and interchangeability of a décor layer without paper (as then claimed) and décor layer with paper (as disclosed by Rasmusson).  Therefore, there was not teaching away in Rasmusson given that it was being combined with van der Hoeven (further addressed by the examiner in paragraph 16 of the office action mailed 13 Jul. 2021).  With respect to applicant’s amendment filed 08 Oct. 2021 and the issue regarding teaching away with respect to Rasmusson (i.e. that Rasmusson requires paper in the décor layer which was excluded by the claims filed 08 Oct. 2021), the examiner provided an explanation as set forth in paragraphs 15-16 of the office action mailed 25 Oct. 2021.  It is also significant to note that the language being argued in these previous two responses, i.e. décor layer “..without décor paper”, is no longer required in the present claims.  In the amendment filed 09 Mar. 2022, applicant cancelled the pending claims and added new claims 32-52 which do not require that the décor layer is without décor paper.
Applicant argues that claim 32 (claim 1 in an earlier version of the claims) has the limitation that the décor color is arranged without a décor paper.
However, claim 32 requires that the décor layer be between the adhesion layer and the acrylate layer, which is the configuration taught by Rasmusson in view of Ohrui and further in view of Studer, as presented above.  Applicant is treating the “printed paper” of Rasmusson as a single layer.  However, in Example 1, Rasmusson teaches that the paper is printed with a decorative wood décor using a rotary screen printing, and in Example 5, Rasmusson teaches the paper is printed with two layers of ink.  Therefore, the décor layer is the ink applied by the rotary screen printing, and the paper on which it is deposited is an additional layer in the decorative panel taught by Rasmusson.  Applicant’s claims do not require that the décor layer be in direct contact with the either the adhesive layer or the acrylate layer.
Applicant previously argued in the response filed 16 Mar. 2021(see pages 11-12 of the present response) that in the field of layered building boards, a décor layer is either provided as a décor paper, as suggested by Rasmusson or as a direct print (as presently claimed), and concluding “a décor paper cannot be considered as being a paper and an additional layer consisting of ink”.  
However, the fact remains that the claims broadly require a décor layer consisting of décor color which the examiner equates to the ink layer in Rasmusson.  While it is agreed that Rasmussen requires the presence of paper on which the ink is printed, nothing in the present claims excludes the presence of Rasmusson’s paper.  Further, applicant has not provided any evidence that the absence of the paper layer next to the ink layer has any effect on the product.  Additionally, it is noted if applicant were to reinstate the language that the décor layer is “without décor paper”, the van der Hoeven reference discussed above would be reinstated in the prior art rejection.
Applicant argues that Rasmusson teaches away from dispensing with the paper layer. 
However, as presented above, examiner is not suggesting that the paper layer next to the ink layer be removed, since nothing in the present claims excludes the presence of the paper layer.
Applicant argues that Rasmusson teaches away from the claimed layers in claim 32. 
However, as presented above, Rasmusson teaches the following layer structure, along with the claimed layer structure.
Layers in Rasmusson’s Decorative Panel of Rasmusson in view of Ohrui
Rasmusson in view of Ohrui

Claimed layers


Carrier layer (Impregnated papers)

Core


Melamine impregnated papers

Amino impregnated paper


Adhesion layer of polyurethane acrylate (w/ specific resin taught by Ohrui)

Adhesion Layer
Decorative
Layer
Substrate
Layer
Paper




Ink Layer

Décor color


Transparent Layer (acrylate)

Acrylate Layer


Surface Layer




Rasmusson teaches an even better bond is formed if the resin of the adhesive layer is preferably mixed with the resin in the carrier layer (paragraph 0027), which allows for the resin in the adhesive layer and the resin in the carrier layer and impregnated paper layers to be different.  Rasmusson teaches that the choice of resins for the carrier layer and adhesion layer include melamine resin (a type of amino resin) and polyurethane acrylate (paragraph 0030).
Applicant argues that Ohrui fails to teach that his adhesive composition is formed by applying the composition on the amino resin impregnated paper, as required in claim 32. 
However, as presented above, Rasmusson teaches an adhesive layer between the carrier layer (composed on resin impregnated paper) and his substrate layer, and the resin in the adhesive layer is a polyurethane acrylate.  Ohrui teaches a polyurethane acrylate with excellent adhesion, and his adhesive suppresses lifting and peeling (Orhui, col. 2, 35-39).  Although Ohrui does not disclose amino resin impregnated paper, given that Rasmusson discloses adhesive layer with polyurethane acrylate, there would be a reasonable expectation of success when combining Rasmusson with Ohrui which provides proper motivation for using specific polyurethane acrylate.
Applicant argues that Ohrui does not teach amino resin impregnated paper or décor layer as claimed.
However, while Ohrui may not meet all the limitations of the claims, Ohrui is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of an adhesive composition comprising (meth)acrylic esters with hydroxyl groups crosslinked with an adduct of a polyisocyanates compound, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that Studer does not teach décor layer as claimed.
However, while Studer may not meet all the limitations of the claims, Studer is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of a photoinitiator to cure acrylate-based resins, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that the limitation requiring the adhesion layer is applied in multiple thin layers was disregarded on the grounds that process limitations in a product claim can be ignored.  Applicant argues that the holding In re Thorpe has been modified. 
However, applicant has not provided evidence that their claimed process steps would result in a structural difference over the prior art, which is the basis for the modification of In re Thorpe.  MPEP 2113 II reads in part:
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).
With respect to the In re Nordt decision cited by applicant (which is also referred to in MPEP 2113), it is the examiner’s position that the fact pattern of the claimed process is different than a claim limitation that involves the injection molding of an article instead of using a vastly different process, such as stamping, to form the “same” article.  Further, in Nordt, it appears that the specification established that the process limitation did provide structure to the claims.  In the present application, neither the specification nor applicant provide reasoning or evidence that the presently claimed process results in a different structure than disclosed by the prior art.  Applicant also cites Biogen MA, Inc. v. EMD Serono, Inc. which does not appear applicable to the present application given that in Biogen, there was a product-by-process limitation in a method claim while the present claims are not drawn to a method.
Applicant argues that examiner has not provided any reasons why it would be obvious to use the adhesive taught by Ohrui in the decorative panel taught by Rasmusson. 
However, as presented above, Rasmusson teaches the resin in the adhesive layer is a polyurethane acrylate, without being specific as to its composition.  Ohrui teaches a polyurethane acrylate with excellent adhesion, and his adhesive suppresses lifting and peeling (Orhui, col. 2, 35-39).  Therefore, it would have been obvious to one of ordinary skill in the art to use the specific adhesive taught by Orhui as the polyurethane acrylate in the adhesive layer of Rasmusson.
With respect to Ohrui being filed in 2001, given that Ohrui is only used to teach a specific polyurethane acrylate already generically disclosed by Rasmussen, it is the examiner’s position, absent evidence to the contrary, that the use of such polyurethane acrylate would not negate or teach away from the properties disclosed by Rasmusson.
Applicant argues that Baumgart does not teach a décor layer, adhesion layer, or amino resin impregnated paper as claimed and request that the examiner state on the record the specific teachings in Baumgart by column and line number.
As set forth in paragraph 9 above (and in the previous action mailed 19 Apr. 2022), col/line numbers are used when referring to Baumgart.  While Baumgart may not meet all the limitations of the claims, Baumgart is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of a specific mixture of diisocyanates, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that examiner did not explain how many of the limitations in the dependent claims are rendered obvious by the cited prior art, specifically the limitation that the alkyl(meth)acrylate is a (meth)acrylic acid ester of alkanols that comprise 2 and 12 carbon atoms. 
However, as presented above, all the limitation in the dependent claims are specifically pointed to in the applied prior art.  Regarding the (meth)acrylic ester, Ohrui teaches the use of 2-ethylhexyl (meth)acrylate (claim 4), which is formed with an alkanol with 8 carbons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hiroyuki and Kotaro (CN 102549035 A, published 04 Jul. 2012) teaches an active energy ray-curable composition for decorative boards, in which the composition comprises a urethane acrylate resin.  Hori et al. (JP 2003/183339 A, published 03 Jul. 2003) teaches a sheet formed by applying a radiation curable (meth)acrylate prepolymer with hydroxyl groups and an isocyanate compound, and this sheet is transferred to a paper impregnated with a thermosetting resin.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787